Mr. ■Cheep Justice Waite
delivered the opinion of the court.
We cannot by mandamus correct the judicial errors committed by an inferior court in the progress of a cause. Ex parte Schwab, 98 U. S. 240. We can in this way., in a proper case, compel an inferior court to act, but cannot control its decisions while acting. In the present case if. appears that the Circuit Court has acted on the motion of the petitioner, and denied him what he asked. The object of this proceeding is to obtain from us an order requiring that court to reverse its former decision and grant the relief it has once refused. That is the office of a -writ of error or an appeal, and not of a .writ of mandamus. Ex parte Flippin, 94 U. S. 248; Ex parte Loring, id. 418. Neither is the case changed because the appropriate remedy may involve an inconvenient delay. In Ex parte Whitney (13 Pet. 404), it was held that a writ of mandamus ought not to be used to correct orders made by a judge in the exercise of his authority, even though such orders “ may seem to bear harshly or oppressively upon the party ” complaining..

Mandamus refused.